GRAVES, C. J.
(concurring) — I. I concur in all that is said by my learned brother writing for the majority. I agree with him that under the statutes of this State the .1311 votes in dispute can not be counted for Johnson. This, because his name does not get upon the voters’ ballot in either one of the two ways by which the law authorizes its presence upon the ballot. To be specific, before his- name can be printed upon the ballot, he must haye been the Democratic nominee for the office. He was not such nominee. No authority in law for his name there in print, can be found. The only way it could have legally gotten on the ticket of any voter, was by the voter writing it in the space left under the caption and under the name of the nominee. The admissions show that this did not happen. So we also agree to the ruling that under the admissions in the pleadings and otherwise, it is not necessary to go to the oral evidence from the voters'to determine the intent of the voters. But whilst I so agree, I do not want to be understood as agreeing to contestee’s contention that this court is precluded from going to the voter’s evidence as to his intentions under the facts of this case. I know that it has been ruled that the voter, by oral evidence, can not impeach his ballot, but no such ruling has ever been made in a case having the facts of this record. I maintain that under the facts of this record evidence of the voter as to his intent was competent, and after a slight mention of another suggestion in the ease, I shall present my views upon the competency of the oral evidence of the voter as to his intent in casting these ballots. •

*455
Void Election.

II. Suggestion has been made, and whether it came from court or counsel is immaterial, to the effect that the whole election might be declared void. To my mind there is no substance in this view of the case. In the first place the pleadings in. this (an original proceeding) would not authorize such a judgment, if in fact and law, this court could enter such a judgment.

Pleadings and Judgment.

This is a contested election case. All such cases proceed upon the theory that there has been a valid election, but that, by reason of some happenings in. the course of a valid election, things have occurred by which the contestant has been deprived of votes to which he was entitled, or contestee has been given votes to which he was not entitled. A contested election case is brought upon the theory that someone has been legally elected, not on the theory that there has been no election at all. In fact, the contestant must aver that he was legally elected at the election in question, and therefore, by his petition, admits that a legally authorized election has been held'. His only contention is, that by reason of alleged irregularities and wrongful acts in the course of a duly authorized election, he has not been given the office for which he ran, and to which he would b^ entitled if these irregularities and wrongful acts had not occurred. The pleadings govern the judgment which may be entered, in this an original proceeding or contest, and these pleadings will no£ ail^orize a judgment to the effect that there was no valid election and therefore no person was elected to the office. Such a judgment would be beyond the scope of the pleadings. Only by consent of the parties can a new election be ordered. [R. S. 1909, sec. 5930.] We have no such consent here. In this case these 1311 votes were either rightfully or wrongfully counted for Johnson, and the majority opinion is correct in saying that, under the provisions of our statutes, they were wrongfully counted for Johnson. If this be true, then they should either be counted for Bradley, the Democratic nominee, or not counted at all. If counted for Brad*456ley, lie is elected. If not counted at all, Cox is elected. This is the simple issue, and I fully agree with t£e view expressed in the majority opinion to the effect that these votes must be counted for Bradley. But as said we want to give our views upon the competency of this oral evidence and to that question we proceed next.

Presumption.

ITT. To my mind, under our statutes, when the voter selects from the several ballots handed to him by the judges of election the ballot headed “Democratic Ticket,” and deposits that ballot, unscratched as to a given office, and returns unvoted the several other . , . , ,, . -, ballots given by the judges, there is a presumption that such voter intended to vote for the Democratic nominee, and said presumption continues until overthrown by evidence contra. In this case there is no evidence contra.
In addition to this, it is clear that such voters in the instant case did not intend to vote for Cox, because they returned unvoted the ticket with that name upon it. And it is also clear that such voter did not intend to vote for a person other than the Democratic nominee, because they wrote no name in the blank space upon their ballots. This, however, goes to the case without considering the evidence Sf the voters, and is aside upon that question.

Fraud.

A petition must be characterized by the nature of the things charged therein. The instant petition does not specifically charge fraud, but the facts stated therein make out a case of the rankest legal fraud. In the disposition of a case it makes no difference whether the facts pleaded make a case of actual fraud, or one of legal fraud. Fraud of either kind is sufficient. Thus in Gantt v. Brown, 238 Mo. l. c. 567, this court said:
“In this case the contestants charge fraud in the election — both actual fraud and what might be denominated legal fraud. The classification is immaterial, in cases of the character under consideration, because fraud is fraud, whether it be actual or legal.”
In the same case (238 Mo. l. c. 568) we further said:
■ “We hold further that when charges of fraud are made as above indicated the mode and measure of proof *457should he as broad as tbe charges. Tbe best evidence should be available in tbe search for fraud, or in disproving tbe charges of fraud.’ ’
Tbe conceded facts in this case work a legal fraud, both on tbe contestant, Bradley, and tbe 1311 voters of Maries County, who thought they were voting for Bradley, when they cast their ballots, unless these voters and Mr. Bradley are protected by the presumption we have suggested, or are protected by tbe proof of bow these voters intended to vote. We concede if no fraud (actual or legal) is shown, that the voters should not be permitted to contradict tbe face of bis ballot, but this is not this case. If it is to be contended that our cases bolding that- a voter shall not be permitted to contradict bis ballot, by stating for whom be intended to vote, shall control here, under tbe facts of this case, then I say it is time to\ write anew tbe law. Fortunately those eases held in judgment no such facts as are in this record. Nor was tbe rule announced in them intended to apply to a situation, where more than half of tbe county’s voters have been disfranchised by a legal fraud. In tbe commonest cases tbe evidence takes a broad range upon questions of fraud, and no reason can be assigned as to why it should not take that range in a case affecting the very vitals of repubhcan government. If fraud, either actual or legal, can thwart tbe intent and will of tbe voters, elections should be abandoned. Tbe legal effect of saying that tbe intent of tbe voter cannot be shown, in this case, is to say, that although it were shown in this ease that tbe contestee bad unlawfully paid tbe clerk and tbe printer money to put out tbe Democratic ballots, in Maries County, with tbe name of Johnson, instead' of Bradley, thereon, tbe voter would be precluded from giving evidence as to bis intent to vote for Bradley. Tbe latter would be actual fraud, tbe record before us is legal fraud, and tbe result tbe same in each. In eases of fraud proof aliunde tbe ballots has been admitted, and admitted for tbe reason that to refuse to admit it would be to countenance fraud. Thus in Freeman v. Lazarus, 61 Ark. 247, tbe question was up as to tbe validity of an election on been.*458sing or not licensing the sale of liquors. Actual fraud was charged. It was claimed that a number of voters intended to vote to license the sale of liquor, whilst their ballots showed their vote contra. It was charged and shown that one of the judges of election was against the licensing of such sales, and distributed tracts against it; that he solicited voters to let him make out their ballots; that he did make out many such votes, and they were “against license” although it was further shown that some of the voters so marked as “against license” on their ballots had directed him to make the ballots the other way. Under these charges of fraudulent conduct upon the part of the election official, the' court nisi permitted the voter to testify how they intended to vote, and the Supreme Court sustained the lower court. The reason assigned was that the election officials had perpetrated a fraud upon the voter. In the instant case we have present the same thing. The preparation of the ballot (with only the names of nominees thereon) is left by the law to officials, and the legal fraud in this case is as great as the actual fraud in the Arkansas case supra. The ballots were handed to the voters with the legal assurance from the state officials in charge of the election that they contained the names of the Democratic nominees, including contestant Bradley. To uproot this fraud, evidence aliunde is admissible. To hold contrary would be to seal the lips of the best evidence in a case of fraud (and there is no distinction between actual and legal fraud) and permit such monster (in the very fields of justice) to run at large, uncurbed and unchecked. So whilst we have said (absent the charge of fraud) that the voter may ,not contradict his ballot, yet this is far from saying that we will not hear the voice of the voter as to his intent, when it is charged that his intended vote was changed by reason of fraud, either actual or legal.
Recognizing the rule (absent the charge of fraud, actual or legal) to the effect that a voter, by parol evidence may not contradict his ballot, yet such rule has no place in this case. Every fact charged in the petition at bar charges a legal fraud. The facts pleaded make a case of *459legal fraud. In cases of fraud the evidence takes a broad latitude, and to weed out fraud the courts admit the best evidence of which the case is susceptible. I am therefore firmly fixed in the view, that to avoid the conceded fraud upon these 1311 voters of Maries County, and the conceded fraud upon contestant Bradley, the oral evidence of the voters as to their intent in casting the ballots was competent, even though in this case it is but cumulative. For these additional reasons, as well as for the reasons expressed in the majority opinion, I concur in the majority opinion.
Faris, J., concurs in these views.